Title: Abigail Adams to John Quincy Adams, 20 July 1798
From: Adams, Abigail
To: Adams, John Quincy


          
            
              my Dear son
              Philadelphia July 20th 1798
            
            I wrote you in a Letter not long since: that as mr Malcom had declined going abroad, I had thought of Thomas Welch. Thomas has past through College with Reputation, and tho as you justly observe, you cannot expect to have your Brothers place supplied to you, you will find in Thomas Welch, personal attachment fidelity and honour. honesty of Heart must compensate to you for whatever is deficient in the Graces— His situation at leaving College, opend to him but a melancholy prospect. His Fathers affairs in a desperate and Ruined state; I felt hurt for a young man just entering into Life, when he had reason to expect some Aid, to find himself without the least suspicion of it, thrown pennyless upon the wide world. I made known to him the terms upon which he must embark, according to your statement in your Letter to me. I presume that he will live in your Family, as an indulgence. I hope he will arrive safe and be usefull to you. William shaw, will come to Philadelphia and take mr Malcom place. I have just closed a Letter to mrs Johnson in answer to one from her of the 7th and have informd her of this opportunity of writing which I have no doubt but She will embrace. I forwarded a Letter by the Secretary of states conveyance for mrs Adams by way of Hamburgh, in a vessel which saild on Monday of this week, by which I wrote you a few lines and sent you a bundle of News papers. Miss Johnson I presume has acquainted her sister that she expects soon to be married to a cousin—a son I suppose of Govenour Johnson’s I received the intellegence from her Mother.
            Congress rose on Monday the 16th.— if we may credit the voice of the people from Georgia to Main, exprest in the Numerous addresses which have overwhelmd the Chief Majestrate for more than two months past, there lives and fortunes are ready at the call of their Country to be offerd up in the defence of it. with one voice, they repeat the toast Given—“Millions for defence, but not a cent for tribute”— The Navy of our Country is rising to respectability our three Frigates are all man’d with care & celerity, and are out several

20 Gun Ships are also out, besides Gallies— Captain decateur has captured a 12 Gun French Privateer, and brought her into this port. Philadelphia has shown a spirit of Patriotism which does them great honour. the Merchants have voted and subscribed 80 thousand dollors towards Building a ship to loan to Government. Nyork tho more dormant & less alive to their own danger, has subscribed 75 thousand Baltimore has done the same, but Boston outstrips them all. old mr Philips at one stroke subscribes 10 thousand dollors with the assurence that ten more were ready if wanted, and in three days the Subscription amounted to one Hundred & 27 thousand dollors— The General Court ceeded castle William to the united states, and voted $50,000 to purchase warlike stores for the use of the state. Mr dexter is appointed Senator in congress in lieu of mr sedwick resignd. the NEngland states are firm and strong, united and determined. the people throughout the united States, with few exception’s, would have heartily joind in the most decided declaration which Congress could have made. they calld for the declaration to be made from various quarters of the union,—but the majority in Congress did not possess firmness and decission enough to boldly make it. as in England there are Bouroughs which they term Rotten. so here we have false Brethren. foreign influence tho wounded and limping and hobling, Halts, and Rallies, and finds in every state some votaries. tho their Numbers are few—their mischief is extensive. whilst the Emissaries of France are permitted an assylum in our Bosom; we must expect the wounds of the assassin, and the stabs of the Bravado.
            you will learn with high pleasure and satisfaction that the Commander in Chief of our Armies raised and to be raised, is the Great the immortal Washington. I inclose to you his Letter, and acceptance of the important trust. “His Name is a Host, and the knowledge that he lives, a Bulwark” His commission was made out & Signd on the 4 of july, and is a new Edition of our declaration of Independance—
            we are still without any News from mr Gerry. Since the arrival of mr Marshal, I have transmitted to you by different ways a copy of his Letter to the President. his remaining at the Instane of Talleyrand, as the one he chose to select and communicate with, is adding insult to injury, and in a manner dictating to the united States a minister but mr Gerry must e’er this time have received his recall. I was pleasd with a Toast given on the 4th of July at Walpole Elbridge Gerry Esqr—may his locks never be shaven by the Delilahs of France—
            
            I have this moment received a Letter from mr smith at Boston, who says there is an arrival from Lisbon to the first of June, which brings an account that the dispatches from our Envoys were publishd in a London paper, and received at Lisbon— it was said mr Gerry was orderd out of France in concequence of them. I sincerely hope it is true, or that upon the arrival of his orders, he required a pastport. I can never believe that he would take upon himself any responsibility. His stay was however a real injury it was a bub for the Antifederal Party to throw out, and they did not fail to make use of it. it caused an indecision in the counsels of our Nation.
            As to your private affairs, I presume doctor welch will inform you of their state. by his son, I have requested him to transfer them to doctor Tufts, untill you shall send a power to some person. what you committed to the Hands of your Brother, I hope is safe. it is but a hope. I did not get an answer to my satisfaction when I applied to him— duty to you requires me to say this—
            I have not any Letter from you of a date later than Feb’ry one from Thomas to your Father of March 4th the last scrap inclosed a Letter to your Sister from Thomas, of March 30th—
            I shall write to Thomas. with my kind regards to mrs Adams— / I am my dear son your ever affectionate / Mother
            
              Abigail Adams
            
          
          
            I have not been able to get the Acts for this conveyance
          
        